        Case 2:15-cr-00707-SRB Document 601 Filed 10/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9     United States of America,                           CR 15-00707-1-PHX-SRB
10                         Plaintiff,
                                                                    ORDER
11             v.
12     Abdul Malik Abdul Kareem,
13                         Defendant.
14
           Pursuant to the Defendant’s Ex Parte Request for Issuance of Subpoena as to Joseph
15
16 Koehler, and good cause appearing,
17         IT IS HEREBY ORDERED granting the Ex Parte Request for Issuance of Subpoena
18
     as to Joseph Koehler (Doc. 597).
19
20         IT IS FURTHER ORDERED directing Defense counsel to provide the original

21 subpoena (with Clerk seal) to the United States Marshal Service. The United States Marshal
22
     Service shall serve the subpoena on Joseph Koehler.
23
24           Dated this 1st day of October, 2019.

25
26
27
28
